PER CURIAM
Substantial evidence supports the Workers’ Compensation Board’s conclusion that claimant lacked good cause for failing to appear at his hearings, and the Board did not err in dismissing his request for a hearing on the issue of the extent of disability. See ORS 656.298(6); ORS 183.482(8).
Claimant also argues that he is entitled to attorney fees under ORS 656.386, because Argonaut Insurance Companies, as insurer of Pacific Auto Body & Paint, rescinded its denial of compensability of chiropractic treatment. After the Board’s decision in this case, the legislature amended ORS 656.386 to provide for attorney fees in this situation, and the amendment applies retroactively to those cases in which the order was not final on or before the effective date of the act. SB 540, § 3 (1991).
Reversed in part and remanded for award of attorney fees; otherwise affirmed.